Citation Nr: 1745498	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-12 987	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits from August 22, 2007, to September 29, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference during an April 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

In May 2016, the Board remanded the case for additional procedural and evidentiary development.  

In April 2017, June 2017, and July 2017, the Veteran submitted additional medical evidence pertinent to his claim.  Generally, the Board may not consider additional evidence not previously reviewed by the Agency of Original Jurisdiction (AOJ), unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2016).  However, he submitted waivers of initial AOJ review of this evidence in April 2017, June 2017, and July 2017.  

In August 2017, the Board granted the Veteran's claim of entitlement to nonservice-connected pension benefits since he turned 65 years old but failed to address the issue of entitlement to nonservice-connected pension benefits prior to his 65th birthday.  The record shows that the Veteran filed a claim of entitlement to nonservice-connected pension benefits on August 22, 2007, and that he turned 65 years old on September 30, 2016.  Accordingly, the Board will now issue a supplemental decision to adjudicate the issue of entitlement to nonservice-connected pension benefits from August 22, 2007, to September 29, 2016.  



FINDING OF FACT

The Veteran was not permanently and totally disabled due to nonservice-connected disabilities from August 22, 2007, to September 29, 2016.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits from August 22, 2007, to September 29, 2016, have not been met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.102 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In May 2016, the Board remanded the case for the AOJ to schedule the Veteran for a Board videoconference hearing.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends, in essence, that his nonservice-connected hypertension, residuals of hepatitis C, and certain neurological and joint disabilities preclude substantially gainful employment.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities, which are not the result of willful misconduct.  See 38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, and (3) meets the net worth requirements under 38 C.F.R. § 3.274 (2016), and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23 (2016).  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

A claimant will be considered permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from: (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  Finally, permanent and total disability will also be presumed for a veteran who is age 65 or older.  38 U.S.C.A. § 1513(a) (West 2014); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2) (2016). 

The Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from January 1971 to January 1973.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.2(f), 3.3(a)(3) (2016).  As noted above, the Board granted nonservice-connected benefits since September 30, 2016, in the August 2017 decision because the Veteran was over 65 years of age on that date; thus, he is presumed to be permanently and totally disabled for VA pension purposes.  See 38 U.S.C.A. § 1513(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2).  Therefore, his basic eligibility for pension turns on whether he met the criteria for a permanent and total disability rating for nonservice-connected disability pension purposes from August 22, 2007, to September 29, 2016.  

The Veteran has not contended, and the record does not show, that he was a patient in a nursing home or receiving disability benefits through the Social Security Administration (SSA) during the appeal period.  See 38 U.S.C.A. § 1502(a)(1), (a)(2).  In fact, he testified during the April 2017 Board hearing that he was receiving SSA benefits because he was 65 years old or older, but not due to any specific disability.  

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17 (2016); see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases). 

The average person (or objective) standard mandates a finding of total disability when there is any impairment of mind or body that is sufficient to preclude the average person from following a substantially gainful occupation, provided that such impairment is reasonably certain to continue throughout the life of the disabled person.  38 U.S.C.A. § 1502(a)(4)(A); 38 C.F.R. § 4.15.

The unemployability (or subjective) test directs that, where a claimant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and are permanent in nature, a determination should be made whether such disabilities render him incapable of substantially gainful employment.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.321(b)(2).  To meet the percentage requirements of 38 C.F.R. § 4.16(a), the claimant must have one disability ratable at 60 percent or higher, or two or more disabilities where at least one is ratable at 40 percent or higher and the combined rating of all disabilities is at least 70 percent.

Finally, if the claimant does not meet either the "average person" or the "unemployability" tests, a determination must be made as to whether he should be granted a nonservice-connected disability pension on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(2), on the grounds that he is unemployable despite not meeting the percentage standards set forth in 38 C.F.R. § 4.16(a).

The Veteran filed a claim for nonservice-connected pension in August 2007.  In an income-net worth and employment statement (VA Form 21-527), the Veteran contended that he previously worked for a year as a delivery person for a pharmacy and that he did not lose any time from work due to illness.  He indicated that he earned a total of $15,600 during this time.  He also noted that his highest earnings were in 1978, at which time he earned $31,200 for the year operating a crane.  He contended that he became too disabled to work 1996 but that he did not quit his last job in 1996 due to any physical disorder.  He stated that he was treated for hypertension in the previous year.  He contended that he was totally disabled due to hepatitis C and hypertension.  
During the April 2017 Board hearing, the Veteran testified that VA denied his nonservice-connection pension benefits because he failed to show up for a liver education consultation program.  He contended that hepatitis C was the primary disability that prevented him from being able to work.  He also testified that his hypertension disability impacted his work capability, and but he stated that no other disability contributed to his inability to work.  He contended that he previously worked as a painter.  He stated that he earned a high school degree and attended one-and-a-half years of junior college under the Veterans G. I. Bill.  

In addition to the Veteran's statements, VA treatment records show the presence of additional nonservice-connected disabilities.  A March 2009 VA primary care note showed complaints of peripheral neuropathy, hypertension, hepatitis C, and likely osteoarthritis in the left knee vs. anserine bursitis.  A November 2016 VA primary care note showed that the Veteran was diagnosed with hepatitis C cirrhosis, hypertension that was under control, chronic bilateral wrist pain, and left ankle and foot pain, which was significantly improved.  A July 2017 VA computer tomography report showed liver cirrhosis and a renal lesion.  

Upon review of the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim for nonservice-connected pension benefits.  

Looking first at the average person standard for unemployability, while the Veteran's bilateral wrist and left ankle pain has not been shown to be permanent, his peripheral neuropathy, hypertension, liver cirrhosis caused by hepatitis C , and osteoarthritis of the left knee are likely permanent based on their chronic or degenerative nature.  However, the evidence does not show that he is unable to perform activities of daily living necessary to prepare him for a sedentary work environment.  Given his education, work history, and nonservice-connected disabilities, an average person would not be prevented from maintaining gainful employment, especially in a non-physical work environment.  Therefore, the Board finds the average person would not be unemployable based on the impairments experienced by the Veteran from August 22, 2007, to September 29, 2016.  

Turning to the subjective test, the Veteran's disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16 to support a determination that he is incapable of substantially gainful employment.  The Veteran's nonservice-connected disabilities for pension purposes include one syncopal episode, hypertension, residuals of hepatitis C, pathology for back pains, and posttraumatic stress disorder (PTSD).  Each of these disorders was evaluated as zero percent disabling.  Additionally, medical evidence shows diagnoses of peripheral neuropathy, likely osteoarthritis in the left knee vs. anserine bursitis, chronic bilateral wrist pain, and left ankle and foot pain, which were not assigned evaluations.  His combined disability rating was zero percent from August 22, 2007, to September 29, 2016.  As such, he does not meet the schedular criteria to be found unemployable.  

Finally, the Board also does not find the Veteran was unemployable on an extraschedular basis from August 22, 2007, to September 29, 2016.  In reaching this determination, the Board acknowledges that the Veteran has previously worked as a delivery person and as a painter, which regularly required physical exertion.  However, the Veteran has completed a year and a half of post-high school education.  Given his work history, education, and current nonservice-connected disabilities, the record does not show that he would be precluded from following or maintaining gainful employment, especially in a sedentary work environment. 

The Board also observes that the evidence of record shows no more than intermittent, routine treatment for the Veteran's nonservice-connected disabilities.  There is no evidence of record that he has been hospitalized for any disability from August 22, 2007, to September 29, 2016.  The Veteran himself has not pointed to any factors which would be considered to be exceptional or unusual.  He has also not presented such an unusual disability picture that it can be shown that he is precluded from securing or following gainful employment as a result of his nonservice-connected disabilities, either individually or in combination.  Accordingly, the record does not demonstrate that the Veteran's current disabilities render him unemployable under 38 C.F.R. § 3.321(b).  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Therefore, as the Veteran does not meet the criteria for unemployability under the applicable tests, he was not permanently and totally disabled due to nonservice-connected disabilities from August 22, 2007, to September 29, 2016.

Accordingly, entitlement to nonservice-connected pension benefits is not warranted from August 22, 2007, to September 29, 2016.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 55.  


ORDER

Nonservice-connected pension benefits from August 22, 2007, to September 29, 2016, are denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


